OPINION — AG — ** THE OKLAHOMA CRIME STUDY COMMISSION WAS CREATED BY EXECUTIVE ORDER OF THE GOVERNOR OF THE STATE AND GIVEN LEGISLATIVE RECOGNITION BY HOUSE JOINT NO. 531, AND THUS IN THE VIEW OF THE WRITER, CONSTITUTES AN OFFICIAL STATE AGENCY OF THE STATE OF OKLAHOMA. IT IS THE FURTHER VIEW OF THE WRITER THAT BECAUSE OF THE PUBLIC MISUNDERSTANDING AND CONFUSION WHICH WOULD UNQUESTIONABLY RESULT, IT WOULD BE IMPROPER FOR A CORPORATION TO HAVE THE SAME NAME AS AN OFFICIAL AND EXISTING AGENCY OF THE STATE OF OKLAHOMA. CITE: 18 O.S.H. 1.11, 74 O.S.H. 18(B) (RICHARD HUFF)